Citation Nr: 0924988	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-32 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for status-
post total left knee replacement from April 1, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to June 
1971, and from December 1974 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  By that rating action, the RO 
reduced the rating for chondromalacia of the left knee, 
status-post medial meniscectomy and total left knee 
replacement from 100 to 30 percent, effective April 1, 2005.  

In a May 2008 decision, the Board confirmed and continued the 
RO's assignment of a 30 percent rating assigned to the 
service-connected status-post total left knee replacement.  
The Veteran disagreed with that decision and perfected an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2009, pursuant to a Joint Motion 
For Remand (Joint Motion), the Court vacated and remanded the 
Board's May 2008 decision.  

Essentially, in the Joint Motion, the parties agreed that in 
continuing the 30 percent rating for status-post total left 
knee replacement, the Board's reasons and bases were 
inadequate in two areas:  (1) failure to adequately consider 
pain and functional loss of the left knee at 110 degrees of 
flexion and on full extension in addressing whether or not 
the Veteran was entitled to a rating in excess of 30 percent 
pursuant to Diagnostic Codes 5261 or 5262, as directed by 
Diagnostic Code 5055; and (2) failure to address whether a 
higher or separate rating was warranted based on 
consideration of Diagnostic Codes 5257 and 5260, and 
VAOPGCPRECE 9-98 and VAOGCPREC 9-2004 (holding that separate 
rating under Diagnostic Codes 5257, 5260, and 5261 may be 
assigned for disability of the same joint).

The Board has determined that additional development is 
necessary prior to appellate review.  Accordingly, this 
matter is REMANDED to the RO. VA will notify the Veteran if 
further action is required.


REMAND

In order to address the factors as noted in the Joint Motion, 
the claim is REMANDED for the following action:

1.  The RO will ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment for the disorder(s) at 
issue that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  After the passage of a reasonable 
amount of time or upon the Veteran's 
response, the RO should afford the 
Veteran a medical examination, to be 
conducted by a qualified physician, to 
ascertain the residuals of the service-
connected left knee disorder.  The 
following considerations will govern the 
examination:

a.  The Veteran's claims folder, and 
a copy of this remand, must be 
reviewed by the examiner in 
conjunction with the examination, 
and the examiner must acknowledge 
this receipt and review in any 
report generated as a result of this 
remand.  

b.  The examiner must conduct an 
examination of the left knee and 
ascertain the severity of the left 
knee disorder.  The examiner must 
also provide the range of motion for 
the joint, and document all 
functional limitations due to pain, 
weakness, abnormal movement and 
incoordination, excess fatigability, 
and any other relevant factors as to 
function.  The examination should 
include any diagnostic tests or 
studies, including radiological 
studies, that are deemed necessary 
for an accurate assessment.

c.  The examiner must also state 
whether there is any clinical 
evidence as to the Veteran's 
subjective reports of the severity 
of the disorder and as to any 
reports of subluxation or lateral 
instability, locking or similar 
impairment.

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims, with particular 
scrutiny of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5055, 5256, 5257, 5260, and 5261.  
See also 38 C.F.R. § 4.2 (If the findings 
on an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claims, the RO shall issue the Veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




